                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


EMANUEL WILLIAMS (#107974) CIVIL ACTION


VERSUS


WILLIAM ROSSO, ET AL. NO.: 19-142-BAJ-RLB


                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 29) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses Defendants Motion to Dismiss (Doc. 17), pursuant to


Rule 12(b)(l). Pro se Plaintiff Emanuel Williams is housed at the Louisiana State

Penitentiary in Angola, Louisiana. The moving Defendants seek dismissal for lack of

subject matter jurisdiction pursuant to Rule 12(b)(l) of the Federal Rules of Civil

Procedure with respect to Plaintiffs claim against Defendants in their official

capacities. Defendants also seek dismissal pursuant to Rule 12(b)(6) for claims

against Defendants in their individual capacities.

      The Magistrate Judge recommended that Defendants Amended Motion to

Dismiss be granted in part, dismissing Plaintiffs claims for monetary damages

asserted against Defendants in their official capacities. It is further recommended

that in all other regards the Motion be denied, and that this matter be referred to the

Magistrate Judge for further proceedings herein. (Doc. 29 at p. 9).
       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were


filed by either party.

       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judges Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.


      Accordingly,

       IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 29) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Defendants' Motion to Dismiss is

GRANTED IN PART. Plaintiffs claims for monetary damages asserted against

Defendants in their official capacities are DISMISSED.

      IT IS FURTHER ORDERED that Defendants' Motion to Dismiss is

otherwise DENIED IN PART.
      IT IS FURTHER ORDERED that this matter be referred to the Magistrate

Judge for further proceedings.


                                                    OA^
                          Baton Rouge, Louisiana, this day of January, 2020.




                                                 ft.
                                     JUDGE BRIAN 5^»^IAefeSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
